DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 05/13/2022.  Claims 3-4 have been canceled. Claim 1 has been amended. Therefore, Claims 1-2 and 5-6 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 recites:
“acquiring healthcare data”, “preparing the acquired healthcare data, wherein preparing the acquired healthcare data includes cleaning the acquired healthcare data, wherein cleaning the acquired healthcare data includes:”, “transforming at least some of the acquired healthcare data into a standardized format that is different than the format in which the healthcare data was acquired;”, “identifying inconsistencies and groupings across the acquired healthcare data based on a semantic and syntactic model of the acquired healthcare data;” “eliminating variations in the acquired healthcare data that are determined to be eliminable based on the semantic and syntactic model of the acquired healthcare data;”, “analyzing the acquired healthcare data to identify an insight based on the acquired healthcare data”, “organizing insights based on the acquired healthcare data”, and “formulating a data model based on the insights.”
The limitations above demonstrate independent claim 1 is directed toward the abstract idea of analyzing healthcare data to identify insights and formulating a data model based on the insights which are processes that encompass fundamental economic principles or practices such as “mitigating risk” and commercial or legal interactions, such as “marketing or sales activities or behaviors” and “business relations”, and “mathematical relationships/calculations” which is subject matter that falls within the “certain methods of organizing human activity” and “mathematical concepts” groupings of abstract ideas.  See MPEP 2106.04 II
	The Applicant’s Specification in at least [003] With self-funded insurance, an employer (i.e., the payer) pays for their employees' healthcare expenses. As healthcare expenditures rise at an alarming rate in the United States, self-funded employers typically use a bidding process to shop for medical network access, pharmacy benefit management, wellness services, and other services. As such, an adviser or broker for the employer bids on a request for proposal (RFP) when the RFP becomes available. While this enables self-funded employers to obtain the services they provide their employees, this process is often not the most efficient or the most cost-effective means of obtaining healthcare services. [004] Healthcare costs are continuously rising and are reaching a crisis point. There are 
a number of root causes that have led to this crisis point. First, pricing is not transparent. Second, one party (i.e., the patient) consumes healthcare services while a different party (i.e., the payer) pays for the healthcare services. Third, basic transactions in the healthcare space are too complex. Fourth, information in the healthcare industry is difficult to measure. [005]     In addition, personal health data has become increasingly fragmented across multiple platforms and/or interfaces. As the personal health data is stored across more and more interfaces, the data is stored using different formats, with different types of data being stored. [006]     All of these factors have come together to create a mess for self-funded employers trying to manage their healthcare spending. The employers generally have no good way of viewing all the relevant information relating to their healthcare expenses and no good way of tracking those healthcare expenses. [007]    Accordingly, there is a need for lower costs and better insights that are tailored to a self-funded employer's business and people, reliable vendors or partners that deliver what they promise, improved health for their people, and a transparent ROI.

As such, the limitations of acquiring, preparing, analyzing, organizing, and formulating describe a series of steps for mitigating risks for self-funded employers.  Also, the series of steps process the healthcare data which allows the self-funded employers to analyze and manage healthcare spending which are considered “marketing or sales activities or behaviors” and “business relations”.  In this way, the limitations may be reasonably characterized as falling within the certain methods of organizing human activity grouping of abstract ideas.  Additionally, the limitations of transforming the acquired healthcare data, identifying inconsistencies and groups, and eliminating variations describe a series of mathematical relationships/calculations for organizing the acquired healthcare data prior to analyzing the acquired healthcare data which are limitations that may be reasonably characterized as falling within the mathematical concepts grouping.   As such, the limitations recited in the claim 1 are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data source” and “a data intake utility by connecting the data intake utility to the data source over the network” is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
The other additional element of “a method of clearing electronic transactions through a network for a self- funded payer” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a data source” and “a data intake utility by connecting the data intake utility to the data source over the network” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
9.	Claims 2, 5, 6 are dependent of claim 1.  Regarding claims 5-6, the claims further embellish the abstract idea by describing information/data (i.e., using machine learning to identify trends, identifying a savings opportunity). Claim 2 recites the additional element of “applying blockchain technology to the formulated data model.” which merely adds the words “apply it” with the judicial exception.  See MPEP 2106.05 (f) As such, the additional elements recited in the claims do not add anything beyond the abstract idea. Therefore, claims 2, 5, 6 recite the same abstract idea recited in claim 1. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173 A1) in view of Leonardi (US 10,102, 926 B1) in further view of Pena Munoz (US 2018/0113888 A1).


With respect to claim 1, Snow discloses a method of clearing electronic transactions through a network for a self-funded payer (¶ 0039: methods for generating business intelligence from collections of healthcare data), the method comprising: 
acquiring healthcare data from a data source (¶ 0042: discloses data may be ingested from data sources 102 into data processing server 104.  The data sources 102 can be any system, device, or database containing healthcare related data, i.e., from hospitals, billing depts., government agencies, insurance and healthcare reimbursement companies, and pharmacies, etc. and operable to transmit the healthcare-related data over network 108 to data processing server.), 
wherein the healthcare data is acquired using a data intake utility by connecting the data intake utility to the data source over the network (¶ 0042: discloses the data sources are operable to transmit the healthcare-related data over network 108 to data processing server.  The data processing server 104 is operable to periodically retrieve or poll data sources 102 to collect data for generating predictive and prescriptive opportunities.); 
preparing the acquired healthcare data (¶ 0039: discloses the healthcare data can be transformed from raw data into meaningful and useful information.), 
analyzing the acquired healthcare data to identify an insight based on the acquired healthcare data (¶ 0040, 0047, 0050: discloses analytics may be performed on the healthcare data to determine where money is wasted and where inefficiencies exist.  Historical, current, and predictive views of business operations may be generated by online analytical processing, analytics, business performance management, etc.  Analyzing variations includes determining root cause drivers of variations and identifying prescriptive opportunities to minimize the variations.); 
organizing insights based on the acquired healthcare data (¶ 0047-0048: discloses the analytic models engine 204 runs analytical software and logic that includes machine learning and “big math” instructions or code to identify cost efficiency and where improvements may be made in quality of care and savings. Data may be used to configure or train “using machine learning” analytics models engine 204 on how to identify opportunities from factors that lead to quality of care, cost-savings and revenue opportunities.); and 
formulating a data model based on the insights (¶ 0047, 0053: discloses data be executed according to cost and quality distribution model instructions to determine how individual practices are currently performing and how their performance could be improved in certain areas. Analytic output data generated from analytic models engine 204 may be used by performance monitor 202 to generate data of comparisons, distributions, risk, expected costs, and an optimal intersection between cost and quality.)
However, Leonardi is within the same field of endeavor as the claimed invention and is related to a system for collecting, aggregating, analyzing data from operational, clinical, and financial areas of a hospital to identify cost savings, revenue enhancement, and patient care outcomes opportunities. (abstract, Fig. 1)
wherein preparing the acquired healthcare data includes cleaning the acquired healthcare data includes: 
transforming at least some of the acquired healthcare data into a standardized
format that is different than the format in which the healthcare data was acquired (col. 4:15-54 and col. 5:44-60: discloses the ingestion engine 108 may cleanse the raw data.  Also, the ingestion engine 108 may perform normalization as part of data ingestion.  The normalization process may provide a consistent format to raw data received from the same or different data sources.);
identifying inconsistencies and groupings across the acquired healthcare data
based on the acquired healthcare data (col. 4:15-54 and col. 5:44-60: discloses cleansing may be the process of one or more of identifying missing data, identifying duplicate data, or identifying errors in data.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Snow, to include the data cleaning techniques, as disclosed by Leonardi to achieve the claimed invention. As demonstrated by Snow and Leonardi both teach methods for normalizing healthcare data from different data sources, it is within the capabilities of one of ordinary skill in the art to substitute one method for the other to achieve the predictable result linking together common data elements to provide assurance that the linked information is related. KSR International Co. v. Teleflex Inc., 127 S. Ct 1727, 1739 (2007).
The combination of Snow and Leonardi does not explicitly disclose the limitations of a semantic and syntactic model…eliminating variations in the acquired healthcare data that are determined to be eliminable based on the semantic and syntactic model of the acquired healthcare data;
However, Pena Munoz is within the same field of endeavor as the claimed invention and is related to automation of reconciliation of data entries from multiple data sources. (¶ 0002)
a semantic and syntactic model (¶ 0005, 0123: discloses the use of semantic and syntactic techniques to identify and recognize data….normalisation module 142);
eliminating variations in the acquired healthcare data that are determined to be eliminable based on the semantic and syntactic model of the acquired healthcare data (¶ 0005, 0123: discloses the normalisation module 142 may be responsible for the cleansing of the obtained sets of data entries by the removal of outliers.  Also, the normalisation module 142 may be responsible for filtering obtained data to data type including excluding uncommon data type from further processing.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Snow and Leonardi, to include the normalisation techniques, as disclosed by Pena Munoz to achieve the claimed invention. As demonstrated by Pena Munoz, the motivation for the combination would have been to leverage the normalisation techniques to recognize and exclude outliers in the data. (¶ 0005, 0123)
With respect to claim 5, the combination of Snow, Leonardi, and Pena Munoz discloses the method of claim 1, 
wherein the organizing insights is performed using machine learning to identify trends in the acquired healthcare data. (¶ 0047-0048: Snow discloses the analytic models engine 204 runs analytical software and logic that includes machine learning and “big math” instructions or code to identify cost efficiency and where improvements may be made in quality of care and savings. Data may be used to configure or train “using machine learning” analytics models engine 204 on how to identify opportunities from factors that lead to quality of care, cost-savings and revenue opportunities.)

With respect to claim 6, the combination of Snow, Leonardi, and Pena Munoz discloses the method of claim 1, 
wherein the data model identifies a savings opportunity based on the organized insights and the opportunity is quantified into a numerical value based on the acquired healthcare data and the data model. (¶ 0047-0048, 0050, 0054, 0080, 0087, 0112: Snow discloses using machine learning to identify cost efficiency and where improvement may be made in quality of care and savings.  The data may be executed according to cost and quality distribution model instructions to determine how individual practices and their performance could be improved in certain areas.  Performance monitor 202 generates a variety of reports and charts of contract financial performance, clinical performance, and operational performance.  The performance monitor may show complex actuarial forecasts in such a way that the operator can quickly understand whether a particular risk based contract is going to achieve savings or if they will miss them and by how much.  The performance monitor 202 may provide analytics and/or performance data to an organization in an overall performance summary so they can view diagnostic and financial performance summaries how the organization is currently performing and future trends.)

13.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Leonardi in view of Pena Munoz in further view of Shah (US 2017/0091397 A1)

With respect to claim 2, Snow does not explicitly disclose the method of claim 1, 
However, Shah which is pertinent art to the claimed invention is related to blockchain management systems. (¶ 0003)
further comprising applying blockchain technology to the formulated data model. (¶ 0027, 0032, 0034: discloses the output generated by the mathematical approach may be used by the blockchain configured multi-faceted social health care component to authorize and control access to the plurality of entities.  The multi-faceted social health care component may be a web-based interface displaying customized graphical interface enabling social interactions among entities over the communication network.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Snow, Leonardi, and Pena Munoz to include applying blockchain technology to the formulated data model, as disclosed by Shah to achieve the claimed invention.  As disclosed by Shah, the motivation for the combination would have been to allow entities to interact with historical assessments using the blockchain framework for advanced security and smooth interaction. (¶ 0005-0007)

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Courts have long recognized that all inventions "involve" an abstract idea to some extent. The Supreme Court in Alice cautioned that "we tread carefully in construing this exclusionary principle lest it swallow all of patent law." The Interim Guidance instructs Examiners that: "It is important to consider the claim as whole. Individual elements viewed on their own may not appear Page 7 of 11 
to add significantly more to the claim, but when combined may amount to significantly more than the exception." The elements of Applicants' claims recite "significantly more" than an "abstract idea" as characterized by the Examiner in the Office Action. In the instant application, the amended claims are not simply directed to the alleged judicial exception of "analyzing healthcare data to identify insights and formulating a data model based on the insights." Claim 1 has been amended to clarify that "cleaning the acquired healthcare data" includes "transforming at least some of the acquired healthcare data into a standardized format that is different than the format in which the healthcare data was acquired," "identifying inconsistencies and groupings across the acquired healthcare data based on a semantic and syntactic model of the acquired healthcare data," and "eliminating variations in the acquired healthcare data that are determined to be eliminable based on the semantic and syntactic model of the acquired healthcare data." These steps are important because the semantic and syntactic model of the acquired healthcare data requires special knowledge, understanding, and technical skill. For example, this intelligent text-processing can include using machine-learning algorithms, blockchain technology, and data analytics using specialized computer hardware to identify inconsistencies and groupings across the data as well as to eliminate variations that are determined to be eliminable. The additional element of the "semantic and syntactic model of the acquired healthcare data" is more than a mere indication of a field of use. It is indicative of a practical application that is more than mere instructions to apply the judicial exception. Accordingly, it is respectfully submitted that claims 1, 16, and 21 are eligible subject matter under 35 U.S.C. § 101 and that the rejection of claims 1-21 should therefore be withdrawn.
	The Examiner finds the response unpersuasive and asserts the amendments to claim 1 do not change the previous analysis.  For example, the amended limitations of transforming the acquired healthcare data, identifying inconsistencies and groupings, and eliminating variations in the acquired healthcare data merely narrow how the abstract idea may be performed. The specificity of the presently recited techniques are not indicative of a practical application nor do they provide an inventive concept. For example, these limitations including applying a semantic and syntactic model are representative of necessary mathematical relationships/calculations to filter data used to carry out the abstract idea. Here, there are not indications of an improvement to the functioning of computers or an improvement to other technology or technical field.  Applicant’s remarks rely upon the judicial exception alone which cannot provide the improvement. See MPEP 2106.05(a) For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 102/103
Applicant’s arguments and amendments with respect to claim(s) 1-2 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/           Examiner, Art Unit 3629                                                                                                                                                                                             
/LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629